Case: 12-40973       Document: 00512217381         Page: 1     Date Filed: 04/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 23, 2013
                                     No. 12-40973
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




GREGORY PAUL MCPHERSON,

                                                  Plaintiff-Appellant,

versus

WARDEN O. PEREZ; CAPTAIN A. GARCIA; J. GUERRA, Grievance Officer,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 1:12-CV-141




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Gregory McPherson, Texas prisoner # 1437871, moves for leave to proceed
in forma pauperis (“IFP”) in his appeal of the dismissal of his 42 U.S.C. § 1983

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40973     Document: 00512217381      Page: 2    Date Filed: 04/23/2013

                                  No. 12-40973

civil rights lawsuit. By moving for IFP status, McPherson is challenging the dis-
trict court’s certification that the appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a).
      McPherson’s brief contends only in general terms that his claims are not
frivolous. He does not address, however, the certification that his appeal was not
taken in good faith or any of the district court’s reasons, see Baugh, 117 F.3d at
202, so his challenge to the certification is deemed abandoned, see Brinkmann
v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Thus,
McPherson has not shown that his appeal involves “legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation and citation omitted).
      The motion to proceed IFP on appeal is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
The dismissal by the district court and the dismissal of the appeal both count as
strikes pursuant to 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 385-87 (5th Cir. 1996). Thus, McPherson is cautioned that if he accumu-
lates three strikes under § 1915(g), he will not be able to proceed IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                         2